EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication with Armon Shahdadi on August 10, 2021.

The application has been amended as follows: 
Please cancel claims 21-23.
Please enter claims dated July 22, 2021 and amend claims 1, 8, and 15 as follows:

1.	 (Currently Amended)	A method for providing a notification builder in a graphical user interface ("GUI"), comprising: 
providing a first option to define a notification as part of a build process for the notification, the first option including: 
a notification recipient element, and 
a notification priority element; [[and]] 
providing a second option to create content for the notification, the second option including: 
a template selector that includes at least one custom template option, 
at least one content input field, and 
an action builder that includes build options for creating an action element in the notification that a recipient can interact with, the action builder including an option to make the action element repeatable and an option to make the action element primary, ; and
providing a third option that, when selected, creates the notification based on the first and second options.

8.	(Currently Amended)	A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages providing a notification builder in a graphical user interface ("GUI"), the stages comprising: 
providing a first option to define a notification as part of a build process for the notification, the first option including: 
a notification recipient element, and 
a notification priority element; [[and]] 
providing a second option to create content for the notification, the second option including: 
a template selector that includes at least one custom template option, 
at least one content input field, and 
an action builder that includes build options for creating an action element in the notification that a recipient can interact with, the action builder including an option to make the action element repeatable and an option to make the action element primary, wherein making the action element primary causes the action element to be highlighted and placed as a first of a plurality of action elements in the notification; and
providing a third option that, when selected, creates the notification based on the first and second options.

15.	(Currently Amended)	A system for providing a notification builder in a graphical user interface ("GUI"), comprising: 
a memory storage including a non-transitory, computer-readable medium comprising instructions; and 
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: 
providing a first option to define a notification as part of a build process for the notification, the first option including: 
a notification recipient element, and 
a notification priority element; [[and]] 
providing a second option to create content for the notification, the second option including: 
a template selector that includes at least one custom template option, 
at least one content input field, and 
an action builder that includes build options for creating an action element in the notification that a recipient can interact with, the action builder including an option to make the action element repeatable and an option to make the action element primary, wherein making the action element primary causes the action element to be highlighted and placed as a first of a plurality of action elements in the notification; and
providing a third option that, when selected, creates the notification based on the first and second options.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 allowed.

The following is an examiner’s statement of reasons for allowance:
Examiner has carefully considered independent claims 1, 8, and 15. Regarding independent claim 1, the closest prior art Fernandes et al (U.S. Patent No. 8,126,970) discloses that a user may choose to create a notification action [column 4, line 64 to column 5, line 1] and select who receives the notification [column 5, lines 30-32]. The user may select a template [column 5, lines 3-10] and assign a priority to the notification template [column 4, lines 11-12; column 5, lines 11-13]. A comment section allows the user to add comments [column 5, lines 14-29]. However, Fernandes does not teach an action builder having build options and a third option used to create the notification based on the first option and build options in the second option, as recited in claim 1.
	Another close prior art Nagaralu et al (Pub. No. US 2017/0093766) discloses allowing users to configure actions to be presented to the person viewing the notification as part of a notification template [paragraphs 27-28]. This would allow the notified person to directly achieve and/or access a desired result without intermediate processing steps [paragraph 22]. However, Nagaralu does not recite the action builder including an option to make the action element repeatable or an option to make the action element primary, and a third option used to create the notification based on the first option and build options in the second option, as recited in claim 1.
	Prior art Gilson (U.S. Patent No. 10,601,457) discloses providing buttons on a touch screen interface for inputting commands [column 5, lines 27-30, 36-41] where the buttons are selectively controlled to function according to various states of operation, or modes [column 6, lines 38-40]. The transmission behavior of a button may be selectively variable between sending repeated transmission if the button is held in a depressed state and sending a single transmission even if the button is held in a [column 6, lines 48-53]. The repeat transmission of buttons may be selectively configured as desired to increase the efficiency and convenience of the buttons for inputting commands [column 12, lines 21-26]. However, Gilson does not teach a build option to make the action element primary, and a third option used to create the notification based on the first option and build options in the second option, as recited in claim 1.
	Prior art Kim (U.S. Patent No. 8,798,259) discloses providing an interface to allow a user to enter a priority for a communication record [column 4, lines 50-63; figure 4] such that the communication record will be displayed in an order based on the priority [column 7, lines 33-44; figure 9]. Communication records with priorities are distinguished from others without priorities such as by highlighting [column 7, lines 45-53]. As shown in [figure 9], a communication record having the highest priority will be highlighted and displayed first. This would allow a user to more easily find relevant items within a user interface. However, the communication record of Kim is not an action element having a priority where an action builder includes build options for making the action element primary, and wherein a third option is used to create the notification based on the first option and build options in the second option, as recited in claim 1.
Independent claims 8 and 15 contain similar limitations as claim 1 and are thus allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178